Case 1:20-cr-00224-RBJ Document 13-1 Filed 10/27/20 USDC Colorado Page 1 of 1

October 14, 2020

To Whom it May Concern:

Kole Milner is my next to oldest son. | love with him everything | am and am extremely worried
about any repercussions of his actions and want to let you know the person that my son is and has
become.

My son has a very good heart. He always helps anyone in any way he can. He has been that
way since he was a little boy. He is a huge people pleaser and does not like to disappoint anyone. | am
sure when he called me to tell me what happened, he was upset because he doesn’t like to disappoint
anyone and | am sure he felt he disappointed me. Of course, | was upset but | also know my son. | know
his true person.

Since he has come to live with us in Kansas City, he has been such a pleasure to be around. Not
only am | blessed to have my son living with me but | get the pleasure of working with him and teaching
him the business | have known for most of my adult life. He is prospering and | couldn’t be prouder of
how | see him growing in the car business and | know he has a bright future and | hope the Court will try
to understand that he made a mistake and allows him to move forward with contributing to society in a
positive way. He didn’t harm anyone because as | know my son and the person he is, all he ever wants
to do is help.

Having my son here with me and learning the business that | know and seeing him prosper, it
makes me so proud. He has been nothing but responsible and respectful around our home. If we ever
ask him to do anything, he is always willing as he knows he needs to contribute to our house and never
complains. He is working a lot of hard long hours, but still takes care of his chores around our home,
washes his laundry, cleans up after dinner. | can see he is worn out, but he doesn’t complain. He
thanks me for the opportunity we have given him.

Kole has become very productive in our business and | have the dream of any Dad, | get to work
with my son and spend quality time with him and see him prosper. | only wish | could have had him
here in Kansas City prior to any of this happening. My hope is that the Court will realize he did make a
choice that was not right with the law, but see that prison will not benefit him or our society. My hope
is that the Court is lenient and allows him to continue to move forward with the positive life he has
started in Kansas City near our family, which is one thing he told me he wanted when all of this
happened. He said, | want to be near my family. He is here now, prospering, and is a kind, caring young
man that would never purposefully harm anyone.

| appreciate the Court’s time in allowing me to tell you a little bit about my son. As his father, |
know the person he is and | can see he is moving toward a very bright future. If you need me to provide
you any additional information or if you have any questions, please reach out to me at 405-757-5991.

Sincerely,

Douglas K. Milner
